        Case 1:15-cr-00378-PGG Document 149 Filed 09/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                                                             ORDER
             -against-
                                                          (S1) 15 Cr. 378

 FREDY RENAN NAJERA MONTOYA,

                         Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of Defendant currently scheduled for

October 15, 2020 is adjourned to January 6, 2021 at 11:00 a.m. Any submissions on behalf of

the Defendant are due on December 16, 2020, and any submission by the Government is due on

December 23, 2020.

Dated: New York, New York
       September 24, 2020
